In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-051 CV

____________________


IN RE LIBERTY-DAYTON HOSPITAL, INC. AND SEAN STRICKER




Original Proceeding



MEMORANDUM OPINION (1)
	Liberty-Dayton Hospital, Inc. and Sean Stricker seek a writ of mandamus to compel
the trial judge to set aside a default judgment taken by the real party in interest, Alice
Wordlaw, against co-defendants Merrimon Baker, M.D., and Merrimon Baker, M.D.,
P.A..  Relators allege that Wordlaw obtained the default judgment against the Baker
defendants without notice to the relators as required by Rule 21, Texas Rules of Civil
Procedure. Trinity Universal Ins. Co. v. Briarcrest Country Club Corp., 831 S.W.2d 453,
456 (Tex. App- Houston [14th Dist.] 1992, no writ).

	After reviewing the petition and record, and taking judicial notice of the record filed
in Baker's appeal, (2) we conclude that the relators have not shown that appeal is not an
adequate remedy.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992).  
	The Relators' request for emergency stay of proceedings in the trial court is denied. 
The petition for writ of mandamus, filed February 2, 2004, is DENIED.
								PER CURIAM

Opinion Delivered February 12, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.



















1. Tex. R. App. P. 47.4.
2.   The appeal, Baker v. Wordlaw, No. 09-03-00498 CV (Tex. App.-Beaumont
February 12, 2004, no pet. h.), is being dismissed today upon the voluntary motion of the
appellants.